Exhibit 10.33

 

LOGO [g311497ex1038_pg001.jpg]

FY 2013 Executive Annual Incentive Plan

 

Purpose:    The Executive Annual Incentive Plan is designed to motivate
Executive Officers to focus on specific, measurable corporate goals and provide
performance-based compensation to Executive Officers based on the achievement of
these goals. Eligibility:    The Plan Participants include Executive Officers of
Serena. Executive Officers are officers of Serena at the level of Senior Vice
President or above. A Plan Participant must be a regular, full-time employee of
Serena at the end of the applicable fiscal period and remain actively employed
through the date of the bonus payout to be eligible to receive the applicable
bonus amount. A Plan Participant must be a regular, full-time employee of Serena
at the end of the fiscal year and remain actively employed through the date of
the bonus payout to be eligible to receive payment based on over-achievement of
annual performance metrics. Target Bonus:    The target incentive bonus is based
on a percentage of the Plan Participant’s annual base salary as set forth in the
Plan Summary. The Plan Participant’s annual base salary is based on the amount
of base compensation actually earned by the Plan Participant during the
applicable fiscal period or such portion of the fiscal period that the Plan
Participant is eligible to participate under the Plan. Bonus Payments:    The
incentive bonus will be paid on either a semi-annual or annual basis as set
forth in the Participant’s Plan Summary. Payment will be made within two and
one-half months of the financial close of the applicable fiscal period. Payments
will be subject to applicable payroll taxes and withholdings. Aggregate payments
for the fiscal year will be capped at 200% for the portion of the target bonus
applicable to the achievement of Consolidated Net License Revenue and EBITA
(Earnings Before Interest, Taxes and Amortization) and 125% of the portion of
the target bonus applicable to the achievement of management objectives,
including applicable key performance indicators. No portion of the target bonus
applicable to the achievement of Consolidated Net License Revenue and EBITA will
be payable until achievement of at least 85% and 90%, respectively, of the
applicable targets. Any semi-annual payment that is applicable to the
achievement of a specific performance metric for the first half of the fiscal
year may not exceed one-half of the Plan Participant’s annual target bonus for
such performance metric (prorated based on period of eligibility), with the
second semi-annual payment adjusted to reflect the achievement of performance
metrics for the entire fiscal year. Bonus amounts for over-achievement of
performance metrics will be determined on an annual basis and paid after the end
of the fiscal year, subject to continued eligibility of the Plan Participant.
Performance Metrics:    The performance metrics and achievement schedule for
each performance metric used to determine the amount of the incentive bonus to
be paid to the Plan Participant are set forth in the Plan Summary. Total bonus
payments for the fiscal year will be based on the achievement of annual
performance metrics. Proration:    The incentive bonus will be pro-rated based
on the number of days that the Plan Participant is employed as a regular,
full-time employee of Serena during the applicable fiscal period and eligible to
participate under the Plan. If the Plan Participant’s employment terminates
before the end of the applicable fiscal period or prior to the payment of an
incentive bonus for such fiscal period, the Plan Participant will not be
eligible to receive a prorated portion of the incentive bonus.



--------------------------------------------------------------------------------

Adjustments:    In the event of an acquisition or disposition of a business by
Serena, the Plan Administrator may adjust the applicable financial performance
metrics to reflect the potential impact on Serena’s financial performance.
Recovery Policy:    The Compensation Committee of the Board of Directors will,
to the extent permitted by law, have the sole and absolute authority to make
retroactive adjustments to, and cause Serena to recover, any incentive bonus
that is paid to a Plan Participant during the three-year period preceding the
date that Serena is required to prepare a restatement of its financial
statements (other than those resulting from a change in accounting policies or
changes in accounting rules and regulations) if and to the extent the amount of
the incentive bonus was predicated upon the achievement of financial results
that were adjusted as a result of the restatement. The adjustment to the
incentive bonus will be calculated as the excess amount paid on the basis of
Serena’s restated results, and will be payable by the Plan Participant to Serena
upon demand. Plan Provisions:    This fiscal year under this Plan commences on
February 1, 2012 and ends on January 31, 2013. This Plan supersedes the FY 2012
Executive Annual Incentive Plan, which is null and void as of the adoption of
this Plan.    The Plan does not represent an employment contract or agreement
between Serena and any Plan Participant. Participation in the Plan does not
guarantee participation in other or future incentive plans. Plan structure and
participation will be determined on an annual basis.    The Plan will be
administered by the Compensation Committee of the Board of Directors. The Plan
Administrator will have all powers and discretion necessary or appropriate to
administer and interpret the Plan and Plan Summaries, except that actions
related to the compensation of Serena’s Chief Executive Officer must be approved
by a majority of the non-executive directors of the Board of Directors. The Plan
Administrator reserves the right to modify or terminate the Plan and/or Plan
Summaries for any reason at any time, and to exercise its own judgment and
discretion with regard to determining the achievement of performance metrics and
amount of bonus payments. Modifications to the Plan and any Plan Summary are
valid only if approved by the Plan Administrator or, in the case of Serena’s
Chief Executive Officer, a majority of the non-executive directors of the Board.